No. 3--07--0745

_________________________________________________________________
Filed August 8, 2008
                              IN THE

                    APPELLATE COURT OF ILLINOIS

                          THIRD DISTRICT

                            A.D., 2008

EQUITY BUSINESS BROKERS, LTD., ) Appeal from the Circuit Court
d/b/a Sunbelt Business Brokers, ) of the 10th Judicial Circuit,
Ltd.,                           ) Tazewell County, Illinois,
                                )
     Plaintiff-Appellee,        )
                                )
                                ) No. 05--LM--770
     v.                         )
                                )
PAUL C. ADAIR, d/b/a Specialty )
Wood Work,                      ) Honorable
                                ) John A. Barra,
     Defendant-Appellant.       ) Judge, Presiding.
_________________________________________________________________

     JUSTICE SCHMIDT delivered the opinion of the court:
_________________________________________________________________

     The plaintiff, Equity Business Brokers, Ltd., d/b/a Sunbelt

Business Brokers, Ltd., sued the defendant, Paul C. Adair, d/b/a

Specialty Wood Work, to recover the remaining amount allegedly

due to the plaintiff for the sale of the defendant's business.

The defendant filed an affirmative defense and counterclaim,

alleging that the contract entered into by the parties failed to

meet the requirements of the Illinois Business Brokers Act of

1995 (Act) (815 ILCS 307/10--1 et seq. (West 2002)), and was

therefore void.   Both parties filed motions for summary judgment.

After a hearing, the circuit court granted summary judgment in
favor of the plaintiff.   On appeal, the defendant argues that the

circuit court erred when it granted summary judgment in favor of

the plaintiff.   We affirm.

     On or about July 23, 2003, the plaintiff contracted with the

defendant to sell the defendant's business.   The contract was one

page in length and clearly stated the agreement's key terms.     The

plaintiff eventually sold the defendant's business, and, pursuant

to the contract, the plaintiff was to be paid $52,500.    The

plaintiff was paid $27,500 and brought this action to recover the

remaining $25,000.

     As is required in these types of transactions (815 ILCS

307/10--30 (West 2002); see also 14 Ill. Adm. Code §140.302

(2008)), a disclosure statement was given to the defendant by the

plaintiff.   The statement consisted of one page.   However, the

language was not in the required boldfaced type.    815 ILCS

307/10--30 (West 2002); 14 Ill. Adm. Code §140.302 (2008).      The

rest of the page contained information also required by section

10--30 of the Act.

     The defendant's affirmative defense and counterclaim alleged

that the contract violated the provisions of the Act (815 ILCS

307/10--1 et seq. (West 2002)).   Specifically, the defendant

alleged that the cover page of the contract violated section 10--

30 of the Act (815 ILCS 307/10--30 (West 2002)) because it did

not contain certain boldfaced type and contained information not


                                  2
authorized by section 10--30.   The defendant also alleged that he

was not given time to consult an attorney before signing the

contract.   On appeal, the defendant reasserts his claims,

contending that these errors constituted material violations of

the Act, thereby rendering the contract void.

     Summary judgment is proper when "the pleadings, depositions,

and admissions on file, together with the affidavits, if any,

show that there is no genuine issue as to any material fact and

that the moving party is entitled to a judgment as a matter of

law."   735 ILCS 5/2--1005(c) (West 2006).      We review a circuit

court's grant of summary judgment under the de novo standard.

Wilkerson v. County of Cook, 379 Ill. App. 3d 838, 884 N.E.2d 808

(2008).

     Section 10--30(a) of the Act (815 ILCS 307/10--30(a) (West

2002)) requires that a business broker provide a written

disclosure document to a client.       Section 10--30(b) of the Act

(815 ILCS 307/10--30(b) (West 2002)) outlines the information

required to be in the written disclosure document, including a

title and a statement that must be in at least 10-point boldface

capital letters and must be the only text appearing on the cover

sheet of the document.   See also 14 Ill. Adm. Code §140.302(a)

(2008).   Other information, including the details of the parties

and the contract, must appear on the second page of the document.

14 Ill. Adm. Code §140.302(b) (2008).       Furthermore, section 10--


                                   3
60 of the Act (815 ILCS 307/10--60 (West 2002)) provides that, if

a business broker commits a material violation of section 10--30,

the contract is void.   However, only substantial compliance is

necessary to satisfy section 10--30's requirements.     14 Ill. Adm.

Code §140.301(b) (2008).   A broker substantially complies with

section 10--30's requirements when the broker provides: (1) all

material information to the proposed client; (2) a reasonable

opportunity to review and consider the information and contract;

and (3) a reasonable opportunity for the client to consult an

attorney.   14 Ill. Adm. Code §140.301(b) (2008).

      In this case, the plaintiff's disclosure document included

all of the information required by section 10--30, but combined

all of the information onto one page.   Further, the title and

statement required by section 10--30(b) were not in boldfaced

type.   Rather than explaining why these violations should be

considered material under section 10--60, the defendant concludes

that they are material simply because they violate section 10--

30.

      The purpose of the Act is "to ensure that clients and

proposed clients of business brokers have full disclosure of the

material terms in the business broker's contract with the client,

have an opportunity to review those terms and, at the client's

request, have an attorney review the contract."     14 Ill. Adm.

Code §140.301(a) (2008).   The plaintiff did in fact provide the


                                 4
defendant with all the material terms of the contract in its

disclosure statement.   The defendant does not allege any damages

caused by the disclosure statement's form or that any of the

required information was missing.    We see no reason why this

contract should be voided simply because the disclosure statement

was one page, rather than two pages.    Accordingly, we find that

the plaintiff's disclosure statement substantially complied with

section 10--30 and did not contain any material violations.

     Lastly, the defendant argues that he was not given time to

consult an attorney before signing the contract.    It is true that

a business broker is required to provide the client with a

disclosure statement at least seven days before the earlier of

either the time the client signs the contract or the time the

business broker receives consideration for the contract (14 Ill.

Adm. Code §140.300(a) (2008)).   However, we note that an

affidavit submitted by an officer of the plaintiff states that

the plaintiff gave a copy of the disclosure statement prior to

the execution of the contract and that the defendant chose to

sign the contract without consulting an attorney.    The defendant

has never attempted to refute these statements.    In fact,

throughout the length of this action, the defendant has conceded

that the facts of this case are not in dispute.    Defendant

responded to the plaintiff's motion for summary judgment with

only a cross-motion for summary judgment.    In so doing, the


                                 5
defendant admitted that there were no genuine issues of material

fact; the trial court was entitled to decide the case as a matter

of law based on the record.    SBC Holdings, Inc. v. Travelers

Casualty & Surety Co., 374 Ill. App. 3d 1, 872 N.E.2d 10 (2007).

     Moreover, the defendant's signature on the disclosure

document indicates that he knew he could have consulted an

attorney with regard to the contract.    The defendant has not

alleged any fraud, duress, or coercion in the execution of this

contract.    Under these circumstances, we find that the

defendant's bare allegation that he was not given time to consult

an attorney before signing the contract is without merit.

     For the foregoing reasons, we hold that the circuit court

did not err when it granted summary judgment in favor of the

plaintiff.

     The judgment of the circuit court of Tazewell County is

affirmed.

     Affirmed.

     HOLDRIDGE and WRIGHT, JJ., concur.




                                  6